IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COURT OF COMMON PLEAS OF                   : No. 132 EM 2016
PHILADELPHIA COUNTY,                       :
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
CHRISTOPHER FORMAN,                        :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are DISMISSED. See

Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (providing that hybrid representation is

impermissible).

      The Prothonotary is DIRECTED to forward these filings to counsel of record.